289 F.2d 311
George O. BAIRD, Jr.v.Mark V. MARLOWE.
No. 14279.
United States Court of Appeals Sixth Circuit.
April 21, 1961.

Walter C. Cox, Jr., of Fowler, Rouse, Measle & Bell, Lexington, Ky., for appellant.
B. L. Kessinger, Jr., of Harbison, Kessinger, Lisle & Bush, Lexington, Ky., for appellee, Nathan Elliott, Jr., Lexington, Ky., on the brief.
Before MARTIN, CECIL and WEICK, Circuit Judges.
PER CURIAM.


1
This action for damages was brought by Baird against Marlowe for breach of contract relating to the operation of an oil-and-gas-lease business.  There was a jury trial, at which the case was submitted to the jury upon interrogatories.  These were answered by the jury favorably to the contention of the plaintiff-appellee.


2
The jury found that the appellee, Baird, had completed and performed the duties incumbent upon him as required by the contract.  As a result of the jury's findings, the United States District Court entered judgment in favor of the appellee for the total sum of $14,192.60, constituting $10,000 due for services rendered pursuant to the contract and the balance of the judgment being for interest and expenses.


3
The court dismissed a counter-claim of the defendant Marlowe against plaintiff Baird.


4
Upon review of the record, we find the answers of the jury to the interrogatories to be supported by substantial evidence; and that the trial judge, Honorable H. Church Ford, properly applied the pertinent law and committed no prejudicial error in the trial of the case.


5
Accordingly, the judgment of the district court is affirmed.